UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1528


VENITA Y. BILLINGSLEA,

                Plaintiff – Appellant,

          v.

MICHAEL   J.    ASTRUE,      Commissioner,     Social    Security
Administration,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cv-01467-JMC)


Submitted:   December 18, 2012             Decided:   December 28, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon F. Dunbar, TURNER PADGET GRAHAM & LANEY P.A., Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Terri Hearn Bailey, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Venita Y. Billingslea appeals the district court order

adopting the magistrate judge’s recommendation to grant summary

judgment in favor of Defendant Michael J. Astrue, Commissioner

of the Social Security Administration (“SSA”), on Billingslea’s

employment discrimination claims.              On appeal, Billingslea argues

that the district court erred in granting summary judgment as to

Billingslea’s claim under the Age Discrimination in Employment

Act (“ADEA”), as amended, 29 U.S.C.A. §§ 621-634 (West 2008 &

Supp. 2012), based on its conclusion that Billingslea failed to

provide evidence from which a reasonable jury could conclude

that       the   SSA’s   stated   reasons     for    not   selecting   her    for   a

promotion were a pretext for age discrimination. *                We affirm.

                 We review a district court’s grant of summary judgment

de novo.         PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111,

119    (4th      Cir.    2011).   We   will    not    weigh   evidence   or    make

credibility         determinations,    but     view    the    evidence   and    all


       *
       Because Billingslea’s response to the magistrate judge’s
report and recommendation and her opening brief address only her
ADEA claim, she has forfeited appellate review of her gender and
marital status discrimination claims.      See United States v.
Winfield, 665 F.3d 107, 111 n.4 (4th Cir. 2012) (stating that
arguments not raised in the opening brief are considered
waived); United States v. Midgette, 478 F.3d 616, 621 (4th Cir.
2007) (concluding that a party waives appellate review of an
issue by failing to file a timely objection to the magistrate
judge’s report and recommendation addressing the issue).



                                         3
reasonable inferences drawn from it in the light most favorable

to the nonmoving party.                  Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 151 (2000).                     Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”       Fed. R. Civ. P. 56(a).                      “Conclusory or speculative

allegations        do    not     suffice,       nor      does     a     mere    scintilla      of

evidence      in        support     of     [the          nonmoving        party’s]          case.”

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

2002) (internal quotation marks omitted).                          Summary judgment will

be granted unless “a fair-minded jury could return a verdict in

favor    of   the       [nonmoving       party]       on    the       evidence    presented.”

Anderson      v.   Liberty       Lobby,     Inc.,        477     U.S.    242,    252    (1986).

“Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.”          Id. at 248.

              The ADEA makes it “unlawful for an employer . . . to

fail or refuse to hire or                . . . otherwise discriminate against

any     individual        with     respect          to     his    compensation,             terms,

conditions,        or     privileges       of       employment,          because       of    such

individual’s age.”             29 U.S.C. § 623(a).               Billingslea provided no

direct evidence of intentional discrimination, but pursued her

ADEA claim under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                                        See

                                                4
Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 513-14 (4th Cir.

2006); Mereish v. Walker, 359 F.3d 330, 334-37 (4th Cir. 2004).

Under this framework, Billingslea must first establish a prima

facie    case    of   age    discrimination            by   a    preponderance      of    the

evidence.       Warch, 435 F.3d at 513.                 If this burden is met, the

burden     shifts      to     Astrue     to        demonstrate          “a      legitimate,

non-discriminatory          reason”    for       the    selectee’s         promotion     over

Billingslea.        See id. at 513-14.             If Astrue meets this burden,

“the presumption of discrimination created by the prima facie

case disappears from the case and the plaintiff must prove that

the     proffered     justification          is    pretextual.”              Id.   at     514

(internal quotation marks omitted).

            “The       ultimate        question             in       every      employment

discrimination case involving a claim of disparate treatment is

whether     the       plaintiff       was         the       victim     of     intentional

discrimination.”        Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 153 (2000).          Thus, Billingslea ultimately “retains the

burden of persuasion to establish that age was the ‘but-for’

cause of the employer’s adverse action.”                             Gross v. FBL Fin.

Servs., Inc., 557 U.S. 167, 177 (2009).

            Billingslea is correct in noting that an employer’s

shifting     and      inconsistent      justifications               for     its   adverse

employment discrimination decision may give rise to an inference

of    discrimination     and    provide      evidence           of   pretext.      EEOC   v.

                                             5
Sears Roebuck & Co., 243 F.3d 846, 852-54 (4th Cir. 2001); see

Reeves,   530   U.S.    at    147    (stating   that     when   “the    employer’s

justification has been eliminated, discrimination may well be

the most likely alternative explanation, especially since the

employer is in the best position to put forth the actual reason

for its decision”).          However, our review of the record indicates

no such shifting justifications, notwithstanding discrepancies

between details provided in the parties’ discovery plan and the

sworn testimony obtained during discovery.

            Billingslea also attempts to challenge the accuracy of

the SSA’s stated justifications for selecting a younger employee

over     Billingslea.           Under     appropriate      circumstances,      “a

plaintiff’s prima facie case, combined with sufficient evidence

to find that the employer’s asserted justification is false, may

permit    the   trier    of     fact     to   conclude     that   the     employer

unlawfully discriminated.”             Reeves, 530 U.S. at 148.           However,

this is not always the case, depending upon “the probative value

of the proof that the employer’s explanation is false.”                        See

Holland v. Wash. Homes, Inc., 487 F.3d 208, 215 (4th Cir. 2007)

(internal    quotation       marks     omitted).       Importantly,     when   the

employer articulates a legitimate, non-discriminatory basis for

its action, this court does not “decide whether the reason was

wise, fair, or even correct, ultimately, so long as it truly was

the reason for the [adverse employment action].”                       Hawkins v.

                                          6
PepsiCo, Inc., 203 F.3d 274, 279 (4th Cir. 2000).                              In assessing

whether an employer’s proffered reasons are pretextual, “it is

the    perception          of    the        decisionmaker       which     is       relevant.”

Holland,      487     F.3d       at     217     (internal       quotation          marks    and

alteration omitted); see Hawkins, 203 F.3d at 280.

              Here,    the       selecting       official       testified       as    to    his

reasons      for    choosing          the     selectee    instead       of     Billingslea.

Having       thoroughly         reviewed       the    record,      we     conclude         that

Billingslea failed to provide evidence adequate for a reasonable

jury to conclude that the selecting official did not, in fact,

rely   on     his   stated       justifications          in   choosing       the     selectee.

Additionally, the record contains no evidence to suggest that

Billingslea, rather than the selectee, would have been chosen

but    for    Billingslea’s           age.      While     Billingslea        also     adduced

testimony      from    two       SSA    employees        indicating      their       opinions

regarding the SSA’s discriminatory hiring practices, we conclude

that this testimony was “so tenuous as to amount to speculation

or conjecture,” and thus not useful in opposing a motion for

summary      judgment.          See    JKC    Holding     Co.   LLC     v.    Wash.      Sports

Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001).

              Accordingly, we affirm the district court’s judgment.

We    dispense      with    oral       argument      because    the     facts      and     legal




                                                7
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   8